Name: Commission Regulation (EC) NoÃ 1018/2007 of 30 August 2007 registering a name in the register of protected designations of origin and protected geographical indications (LomnickÃ © suchary (PGI))
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  foodstuff;  Europe;  consumption
 Date Published: nan

 31.8.2007 EN Official Journal of the European Union L 227/29 COMMISSION REGULATION (EC) No 1018/2007 of 30 August 2007 registering a name in the register of protected designations of origin and protected geographical indications (LomnickÃ © suchary (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, the Czech Republics application to register the name LomnickÃ © suchary was published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 was sent to the Commission, that name should be registered, HAS ADOPTED THIS REGULATION: Article 1 The name in the Annex to this Regulation is hereby registered. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as last amended by Regulation (EC) No 952/2007 (OJ L 210, 10.8.2007, p. 26). (2) OJ C 308, 16.12.2006, p. 10. ANNEX Foodstuffs referred to in Annex I to Regulation (EC) No 510/2006: Class 2.4.  Bread, pastry, cakes, confectionery, biscuits and other bakers wares CZECH REPUBLIC LomnickÃ © suchary (PGI).